Letton, J.,
concurring.
The question presented relates to an interest in certain specified personal property. I concur in the view that, under the terms of the will, the title to the bonds assigned never vested in Charles Marsh, but eventually passed by the will to his heirs and legal representatives. I also think the opinion correct as to the meaning of the words “heirs and legal representatives” in this will. The case of Shackley v. Homer, 87 Neb. 146, is easily distinguishable. The interest of Mrs. Marsh in the property was contingent upon the death of Charles Marsh before the time when the title would vest in him, and her survival. In equity such contingent interests in chattel property are both devisable and assignable. 1 Fearne, Remainders, 368, 548; Higden v. Williamson, 3 Cox’s P. W. (Eng.) 131; Scawen v. Blunt, 7 Ves. Jr. (Eng.) *294; Hinkle v. Wanzer, 17 How. (U. S.) *353. This being the case, the contingent interest of Mrs. Marsh in the bonds passed by her assignment and became effectual by estoppel when the trust estate determined.